                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0136-JCC-2
10                               Plaintiff,                 ORDER
11           v.

12   JOSE MORALES-FLORES,

13                               Defendant.
14

15           This matter comes before the Court on Defendant Jose Morales-Flores’s motion to
16   proceed with a guilty plea hearing by video conference (Dkt. No. 127). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19   I.      BACKGROUND
20           Mr. Morales-Flores has been charged with conspiring to distribute controlled substances
21   and possessing fentanyl and methamphetamine with intent to distribute. (Dkt. No. 1 at 1–6.) He
22   would like to plead guilty and proceed with the plea hearing by video conference. (Dkt. No.
23   127.)
24   II.     DISCUSSION
25           Delaying Mr. Morales-Flores’s plea hearing would cause serious harm to the interests of
26   justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20, 17-20, 06-21. Under General Order


     ORDER
     CR20-0136-JCC-2
     PAGE - 1
 1   04-21, with limited exceptions, in-person hearings will not resume until June 30, 2021. While in-

 2   person proceedings in the courthouse have begun to increase this month, the Court is still strictly

 3   limiting the number of proceedings that can occur concurrently and the number of people who

 4   can attend those proceedings. See W.D. Wash. General Order 04-21 at 2. Delaying Mr. Morales-

 5   Flores’s plea hearing and, as a consequence, his sentencing, by at least several weeks would

 6   cause serious harm to the interests of justice because Mr. Morales-Flores has a strong interest in

 7   the speedy resolution of this matter now that he has decided to plead guilty.

 8   III.   CONCLUSION
 9          For the foregoing reasons, the Court GRANTS Defendant Jose Morales-Flores’s motion
10   to proceed with a guilty plea by video conference (Dkt. No. 127) and ORDERS that his plea
11   hearing be scheduled before a Magistrate Judge as soon as practicable and be conducted by video
12   conference.
13

14          DATED this 19th day of May 2021.




                                                          A
15

16

17
                                                          John C. Coughenour
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0136-JCC-2
     PAGE - 2
